Name: Commission Implementing Decision (EU) 2018/744 of 16 May 2018 amending Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States (notified under document C(2018) 2815) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  means of agricultural production;  Europe;  international trade;  agricultural activity;  agricultural policy
 Date Published: 2018-05-18

 18.5.2018 EN Official Journal of the European Union L 123/119 COMMISSION IMPLEMENTING DECISION (EU) 2018/744 of 16 May 2018 amending Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States (notified under document C(2018) 2815) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 14(2), Article 19(1)(a) and (3)(a), and Article 19(4) and (6) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(3) thereof, Whereas: (1) Directive 92/119/EEC lays down general control measures to be applied in the event of an outbreak of certain animal diseases, including lumpy skin disease (LSD). These control measures include the establishment of protection and surveillance zones around the infected holding, and they also provide for emergency vaccination in the case of an outbreak of LSD as a supplement to other control measures. (2) Commission Implementing Decision (EU) 2016/2008 (5) lays down animal health control measures in relation to the occurrence of LSD in certain Member States or parts thereof. It defines infected zones as the parts of the territory of a Member State listed in Part II of Annex I to that Implementing Decision which includes the areas where LSD was confirmed and any protection and surveillance zones established in accordance with Directive 92/119/EEC, and where vaccination against LSD may be implemented following the approval of vaccination programmes. It also defines free zones with vaccination as the parts of the territory of a Member State listed in Part I of that Annex which include the areas outside the infected zones, where vaccination against LSD is implemented following the approval of vaccination programmes. (3) Implementing Decision (EU) 2016/2008 provides for specific risk mitigation measures and trade restrictions in relation to live bovine animals and captive wild ruminants, their germinal products, and other products of those animals to be put in place in the free zones with vaccination, with a view to minimising any risk of the spread of LSD. (4) LSD was confirmed in continental Europe for the first time in August 2015 (Greece). In 2016 the disease reappeared, affecting in total seven countries in South-East Europe (Greece, Bulgaria, the former Yugoslav Republic of Macedonia, Serbia, Kosovo (6), Albania & Montenegro) while in 2017 LSD was present in a much lesser extent (large-scale recurrence only in Albania and only few sporadic outbreaks in Greece and the former Yugoslav Republic of Macedonia). (5) In response to LSD all affected Member States (Greece and Bulgaria) as well as all affected non-EU countries quickly resorted to mass vaccination of all their live bovine animals and captive wild ruminants for at least two consecutive years (2016 and 2017). During the same period the same vaccination measure was implemented by Croatia, where LSD has never occurred to date, as a preventive measure, in view of the epidemiological situation in neighbouring countries. (6) Since the first occurrence of LSD in continental Europe, the European Food Safety Authority (EFSA) has produced on LSD an urgent advice, adopted on 29 July 2016 (7) and two reports, approved on 27 March 2017 (8) and 29 January 2018 (9) respectively. All these scientific assessments indicate that the results from the analysis of the available LSD epidemiological data in Europe in 2016 and 2017 suggest that mass vaccination campaigns against LSD, where they were properly implemented, brought the disease under control by preventing the occurrence of new outbreaks. In addition it is concluded that mass vaccination is the most effective measure in controlling LSD, especially if protection of the vaccinated animals had already been developed before disease entry, namely, by preventive vaccination. (7) The effectiveness of the recent vaccination campaigns against LSD, as confirmed by the EFSA Advice of 2016 and the EFSA Reports of 2017 and 2018, suggests that the risk of LSD spread, due to movement of live bovine animals and captive wild ruminants within a free zone with vaccination, is very low after the completion of an LSD vaccination campaign in accordance with Annex II to Implementing Decision (EU) 2016/2008. (8) Croatia, Bulgaria and Greece have their entire territory or parts of it listed in Annex I to Implementing Decision (EU) 2016/2008 as free zones with vaccination. (9) Both Croatia and Bulgaria reported already completion of their LSD vaccination campaign in their free zones with vaccination in the year 2017, in accordance with Annex II to Implementing Decision (EU) 2016/2008. In addition Croatia, in view of the favourable 2017 epidemiological situation in South-East Europe, will cease LSD vaccination, as of 2018. (10) Upon completion of the LSD vaccination campaign in the free zones with vaccination of Greece the derogations introduced by this Decision should apply for the relevant free zones with vaccination of Greece. (11) Under the current provisions of Article 6a of Implementing Decision (EU) 2016/2008, movement of live bovine animals and captive wild ruminants within the free zones with vaccination of the same Member State is allowed only if they originate from holdings where all other animals retain vaccine or maternal immunity, with few exceptions (animals due for emergency slaughter or animals introduced from LSD free areas less than 3 months ago). Hence, as a result of the progressive discontinuation of LSD vaccination in the free zones with vaccination, provisions are needed as regards the movements of live bovine animals and captive wild ruminants once maternal immunity of calves expires, especially during the second half of 2018. (12) The requirements concerning the derogations and special conditions for the dispatch of live bovine animals and captive wild ruminants within the free zones with vaccination should therefore be amended and Article 6a of Implementing Decision (EU) 2016/2008 be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In paragraph (2) of Ã rticle 6a of Implementing Decision (EU) 2016/2008, the following point (e) is added: (e) the animals, irrespective of their individual vaccination status or vaccination in their holding of origin against lumpy skin disease, are moved from holdings situated in an area listed in Part I of Annex I to any destination situated within another area listed in Part I of Annex I of the same Member State provided that: (i) the competent authorities of the Member State concerned have implemented an annual vaccination programme against lumpy skin disease in all the areas of that Member State listed in Part I of Annex I, which was completed at least 28 days prior to the date of dispatch, and which complied with the conditions laid down in Annex II and was approved by the Commission, and have informed the Commission and the other Member States of the commencement date and the completion date of this vaccination programme; and (ii) in case the movement of the animals is carried out through an area listed in Part II of Annex I, a channelling procedure in accordance with Article 12 has been set up, under the control of the competent authorities of the places of origin, transit and destination. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 May 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) OJ L 18, 23.1.2003, p. 11. (5) Commission Implementing Decision (EU) 2016/2008 of 15 November 2016 concerning animal health control measures relating to lumpy skin disease in certain Member States (OJ L 310, 17.11.2016, p. 51). (6) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence. (7) EFSA Journal 2016;14(8):4573. (8) EFSA Journal 2017;15(4):4773. (9) EFSA Journal 2018;16(2):5176.